Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As it relates to the segments there is no disclosure of the segments being “clipped together” (claims 17-19).  And it is unclear to those skilled in the art as to how the segments could be clipped together because they are disclosed as integrally molded with a living hinge type connection between the sections which would not be suitable for any sort of clip.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lien (US 4,662,807).  Lien discloses a device (Fig. 1) for compensating between a first component (1) and a second component (2) comprising: a base element (3) having two opposite internal thread sections which form a plurality of groups (6) each with a thread having a same pitch parallel to one another and with multiple starts (6”) and; a compensation element (7) having an external thread in threaded engagement with the base element (column 3, lines 20-22) and formed cup-shaped with a bottom section (9) having a contact surface for a screw head (at 8a) and an opposite surface in contact with the second component (column 3, lines 20-27 and, see Fig. 2).  The threaded engagement inherently must be non-self-locking for the device to be operative and, the compensation element moving out of the base with an axial force acting on the screw is a recitation of intended use which Lien would be capable of with appropriate forces.  See MPEP 2114.  The threads are read a “steep threads” since there is no reference for the steep and, the base element is firmly connected to the first element (column 3, paragraph beginning line 28).

Claims 1-3, 12-14 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakamu (US 6,688,823).  Kakamu discloses a device (1) for compensating between a first component (10) and a second component (20) comprising: a base element formed by the first component having an internal thread (11); and a compensation element (6) having an external thread (7) in threaded engagement with the base element (column 4, paragraph beginning line 5).  The base element is composed of the two partially hollow segments segments (6 and 8) which are connected with a material fit (at 12) and which are axially displaceable relative to one another (Figs. 6-8).   The threaded engagement inherently must be non-self-locking for the device to be operative and the compensation element moving out of the base with an axial force acting on the screw is a recitation of intended use which Kakamu would be capable of with appropriate forces.  See MPEP 2114.  The threads are read a “steep threads” since there is no reference for the steep and, the compensating element is formed of a plastic (column 2, lines 56-57).


Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heinrichs (US 2021/0396253) is cited to teach another example of a segmented compensating element in its second embodiment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677